       Case 2:19-cv-12018-SM-KWR Document 63 Filed 12/10/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    IN RE: THE MATTER OF                                           CIVIL ACTION
    MOTES LEASE SERVICE, L.L.C,
    AS OWNER AND OPERATOR OF                                       NO. 19-12018
    THE M/V A-WILL, PRAYING FOR
    EXONERATION FROM AND/OR                                        SECTION “E”
    LIMITATION OF LIABILITY



                                    ORDER AND REASONS

        Before the Court is Petitioners-in-Limitation’s Motion for Partial Summary

Judgment on Claimants’ unseaworthiness claims.1 For the following reasons, the motion

is GRANTED.

                                          BACKGROUND

        This case arises from an alleged vessel collision that occurred on February 16, 2019

between the M/V A-WILL, owned by Motes Lease Service, L.L.C. (“Motes Lease”), and

Danny Talamo’s Triton boat.2 At the time of the collision, Taylor Talamo was operating

the Triton boat and Danny Talamo, Eric Ledet, and Rusty Smith were passengers.3 Danny

Talamo is Taylor Talamo’s father, and the uncle of Eric Ledet.4 Rusty Smith is a friend of

Ledet.5

        On August 5, 2019, Motes Lease filed the instant limitation action pursuant to 46

U.S.C. § 30501, et seq.6 On November 15, 2019, Danny Talamo, Eric Ledet, and Rusty




1 R. Doc. 53. Claimants oppose the motion. R. Doc. 58.
2 R. Doc. 1 at ¶ VI.
3 R. Doc. 22 at 2.
4 R. Doc. 24 at 2 n.1.
5 Id.
6 R. Doc. 1.


                                                    1
        Case 2:19-cv-12018-SM-KWR Document 63 Filed 12/10/20 Page 2 of 6




Smith filed answers and claims for damages resulting from the collision.7 Taylor Talamo

filed an answer and claim for damages on December 10, 2019.8

                                              STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”9 “An issue is material if its resolution could affect the outcome of the action.”10

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrains from making credibility determinations or weighing

the evidence.”11 All reasonable inferences are drawn in favor of the nonmoving party.12

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law.13

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’”14 If the

moving party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the




7 R. Doc. 4.
8 R. Doc. 12.
9 Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
10 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
11 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
12 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
13 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
14 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.

v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).

                                                      2
       Case 2:19-cv-12018-SM-KWR Document 63 Filed 12/10/20 Page 3 of 6




record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist.15

        If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim.16 When proceeding under the first option, if the

nonmoving party cannot muster sufficient evidence to dispute the movant’s contention

that there are no disputed facts, a trial would be useless, and the moving party is entitled

to summary judgment as a matter of law.17 When, however, the movant is proceeding

under the second option and is seeking summary judgment on the ground that the

nonmovant has no evidence to establish an essential element of the claim, the nonmoving

party may defeat a motion for summary judgment by “calling the Court’s attention to

supporting evidence already in the record that was overlooked or ignored by the moving

party.”18 Under either scenario, the burden then shifts back to the movant to demonstrate

the inadequacy of the evidence relied upon by the nonmovant.19 If the movant meets this

burden, “the burden of production shifts [back again] to the nonmoving party, who must


15 Celotex, 477 U.S. at 322–24.
16 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)
(citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S. at 322–24, and
requiring the Movers to submit affirmative evidence to negate an essential element of the nonmovant’s
claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an essential
element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and requiring
the movant to make an affirmative presentation to negate the nonmovant’s claims on summary judgment);
10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE
§2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both agreed as
to how the summary-judgment burden of proof operates; they disagreed as to how the standard was applied
to the facts of the case.” (internal citations omitted)).
17 First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 288–89 (1980); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249–50 (1986).
18 Celotex, 477 U.S. at 332–33.
19 Id.


                                                     3
       Case 2:19-cv-12018-SM-KWR Document 63 Filed 12/10/20 Page 4 of 6




either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce

additional evidence showing the existence of a genuine issue for trial as provided in Rule

56(e), or (3) submit an affidavit explaining why further discovery is necessary as provided

in Rule 56(f).”20 “Summary judgment should be granted if the nonmoving party fails to

respond in one or more of these ways, or if, after the nonmoving party responds, the court

determines that the moving party has met its ultimate burden of persuading the court that

there is no genuine issue of material fact for trial.”21

       “[U]nsubstantiated assertions are not competent summary judgment evidence.

The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports the claim.

‘Rule 56 does not impose upon the district court a duty to sift through the record in search

of evidence to support a party’s opposition to summary judgment.’”22

                                     ANALYSIS AND LAW

       Claimants bring claims-in-limitation for damages against Motes Lease based on

negligence and the unseaworthiness of the Motes Lease vessel.23

       Petitioners-in-limitation seek summary judgment they are not liable on an

unseaworthiness claim because the Claimants are not Jones Act seamen.24 Claimants

acknowledge they are not Jones Act seamen and do not oppose summary judgment “on

that legal issue.”25 Claimants do not wish to be prohibited from arguing (1) the




20 Celotex, 477 U.S. at 332–33, 333 n.3.
21 Id.; see also First National Bank of Arizona, 391 U.S. at 289.
22 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).
23 R. Doc. 4 at 7, ¶ 7(h); R. Doc. 12 at 7, ¶ 7(h).
24 R. Doc. 53-1 at 1.
25 R. Doc. 58 at 1.


                                                   4
       Case 2:19-cv-12018-SM-KWR Document 63 Filed 12/10/20 Page 5 of 6




Petitioners-in-Limitation were negligent in that they failed to exercise reasonable care

with respect to the condition of the vessel, and (2) Motes Lease is not entitled to

exoneration from or limitation of liability because of this negligence.26

        In In re TK Boat Rentals, injured passengers brought claims of unseaworthiness

against a boat operator.27 The defendant boat operator brought a motion for summary

judgment arguing passengers are not owed a duty of seaworthiness under general

maritime law.28 The injured passengers agreed they were not owed a duty of

seaworthiness, but argued “the seaworthiness of the vessel is relevant to whether

defendants failed to exercise reasonable care.”29 The court dismissed the passengers’

claims “to the extent they assert a violation of a duty of seaworthiness,” but did not

prevent them from arguing the boat operator “failed to exercise reasonable care with

regard to the condition of the vessels.” The facts in the instant matter are substantially

similar.

        Claimants concede they are not Jones Act Seaman and, further, that Motes Lease

does not own them a non-delegable duty to provide a seaworthy vessel.30 Accordingly, the

Court finds Petitioners-in-Limitation are entitled to judgment as a matter of law on

Claimants’ unseaworthiness claims. This order shall not prevent Claimants from arguing

that the Petitioners-in-Limitation were negligent in that they failed to exercise reasonable

care with respect to the condition of the vessels or from arguing that Motes Lease is not

entitled to exoneration from or limitation of liability based on that failure.




26 Id.
27 In re TK Boat Rentals, No. 17-cv-1545, 2018 WL 1409276 (E.D. La. Mar. 21, 2018).
28 Id. at *9 (citing Dove v. Belcher Oil Co., 686 F.2d 329, 332 (5th Cir. 1982)).
29 Id. at *9-10.
30 R. Doc. 58 at 5.


                                                   5
     Case 2:19-cv-12018-SM-KWR Document 63 Filed 12/10/20 Page 6 of 6




                                CONCLUSION

     IT IS ORDERED that Motes Lease Service, L.L.C., Jeffry Motes, and XL Specialty

Insurance Company’s Motion for Partial Summary Judgment is GRANTED.


     New Orleans, Louisiana, this 10th day of December, 2020.


                                     ________________________________
                                               SUSIE MORGAN
                                       UNITED STATES DISTRICT JUDGE




                                        6
